Citation Nr: 0730067	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for hemorrhoids, prior to February 28, 2003.

2.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968 and from August 1973 to August 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision the RO increased the 
veteran's noncompensable disability rating for hemorrhoids to 
20 percent disabling, effective January 7, 2003. In that same 
rating decision, a noncompensable evaluation for hemorrhoids 
was assigned, effective February 28, 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected hemorrhoid 
disability has increased in severity since he last underwent 
a VA medical examination.  The veteran states that since 
undergoing a complete hemorrhoidectomy in January 2003 he 
continues to experience pain, bleeding, and difficulty 
controlling his bowels.  The Board notes the veteran's last 
examination occurred in February 2003.  Given these 
circumstances, the Board is of the opinion that the veteran 
should be afforded a VA examination to assess the current 
severity of his service-connected hemorrhoids.  As such, this 
case must be remanded.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran a VA medical 
examination to determine the current 
severity of his hemorrhoid disability.  It 
is imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported.  The examiner 
should assess whether any detected 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, 
and whether the veteran has persistent 
bleeding with secondary anemia, or 
fissures.  

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the AMC should 
readjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

